DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the neutral halogen beam" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-7, 19 are directly or indirectly depends form claim 1 and so, included the limitation.
Claim 8 recites the limitation "the neutral oxygen beam" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 9-18 are directly depends form claim 8 and so, included the limitation.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 does not further limit the subject matter on the claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)1) and 102(a)(2) as being anticipated by Kirkpatrick (US 2012/0045615).
With regards to claim 1, Kirkpatrick discloses a method for controlled shallow etching of a surface of a substrate comprising the steps of (a method for shallow etching of a surface of a substrate (160) including the steps of; figure 3, paragraphs (0035) & (0088), claim 11 of Kirkpatrick):
i) providing a reduced pressure chamber (a low pressure vessel 102 (reduced pressure chamber) (figure 3, claim 1 of Kirkpatrick);
ii) forming a gas cluster ion beam comprising gas cluster ions within the reduced pressure chamber (means for generating a gas cluster ion beam within the vacuum enclosure; claim 1 of Kirkpatrick); wherein the gas sources may comprise fluorine (F.sub.2), chlorine (Cl.sub.2), sulfur hexafluoride (SF.sub.6), tetrafluoromethane (CF.sub.4), and other condensable halogen-containing gases [0116].
iii) accelerating the gas cluster ions to form an accelerated gas cluster ion beam along a beam path within the reduced pressure chamber (accelerating the gas cluster ion beam to form an accelerated gas cluster ion beam along a beam path within the low pressure vessel 102; figure 3, paragraph (0087). claim 1 of Kirkpatrick); 
iv) promoting fragmentation and/or dissociation of at least a portion of the accelerated gas cluster ions along the beam path (promoting fragmentation or at least partial dissociation of gas clusters along the beam path of the accelerated gas cluster ion beam; claim 1 of Kirkpatrick); 
v) removing charged particles from the beam path to form an accelerated neutral beam along the beam path in the reduced pressure chamber (means for removing charged particles from the beam path forming an accelerated neutral beam along the beam path within the low pressure vessel 102; figure 3, claims 1 & 11 of Kirkpatrick); holding the substrate in the beam path (holding the workpiece 160 in the beam path; figure 3, paragraph (0088), claims 1 and 11 of Kirkpatrick); 
vi) treating a portion of a surface of the substrate by irradiating it with the accelerated neutral beam to form a shallow modified layer on the irradiated portion of the surface (treating a portion of a surface of the workpiece 160 by irradiating it with the accelerated neutral beam to form a shallow modified layer on the irradiated portion of the surface; figure 3, paragraphs [0035], [0088], [0090], figure 3; claim 1 of Kirkpatrick), the shallow modified layer overlying unmodified substrate beneath (the shallow modified layer overlying the unmodified semiconductor (unmodified substrate) material beneath; paragraph (0023)).
vii) etching the surface having the shallow modified layer to preferentially remove material in the shallow modified layer on the surface (etching the surface having the shallow modified layer which then removes the shallow modified layer on the surface; paragraphs [0023] & [0034]) and wherein the etching stops at the unmodified substrate beneath (wherein the shallow modified layer portion is etched and thus, the etching stops at the unmodified semiconductor beneath; paragraphs [0023] & [0034]) and aforesaid teachings of “removing material in the modified layer” and “the etching stops at the unmodified substrate beneath” easily reads on the claimed limitation of “irradiating a portion of a surface of the substrate with the accelerated neutral halogen beam, wherein the neutral halogen beam reactively removes surface atoms and exposes an underlying crystalline surface interface region of the substrate” because Kirkpatrick discloses that  the underlying crystalline silicon material 1242, as a result of the irradiation process [0119].
With regards to claim 2, Kirkpatrick discloses the method of claim 1. Kirkpatrick further discloses that the substrate having irregular surfaces [0091].
With regards to claim 3, Kirkpatrick discloses the method of claim 1. Kirkpatrick further discloses wherein the step of removing removes essentially all charged particles from the beam path (a step of removing charged particles, essentially all of them in order to gain a neutral beam, along a beam path; paragraph (0026); claim 1 of Kirkpatrick). 
With regards to claim 4, Kirkpatrick discloses the method of claim 1. Kirkpatrick further discloses wherein the removing step forms an accelerated neutral beam that is fully dissociated (the step of removing forms an accelerated neutral beam that is fully disassociated; paragraph [0036]. 
As per claim 5, Kirkpatrick discloses the method of claim 1. Kirkpatrick further discloses wherein the step of promoting includes increasing the range of velocities of ions in the accelerated gas cluster ion beam (wherein the step of promoting includes increasing the range of velocities of ions in the accelerated gas cluster ion beam; see, claim 6 of Kirkpatrick). 
As per claim 6, Kirkpatrick discloses the method of claim 1. Kirkpatrick further discloses wherein the step of promoting includes introducing one or more gaseous elements used in forming the gas cluster ion beam into the reduced pressure chamber to increase pressure along the beam path (wherein the step of promoting includes introducing one or more gaseous elements used in forming the gas cluster ion beam into the reduced pressure chamber to increase pressure along the beam path; see, claim 7 of Kirkpatrick). 
As per claim 7, Kirkpatrick discloses the method of claim 1. Kirkpatrick further discloses wherein the acceleration step accelerates the gas cluster ions through a potential of from 5 to 50 kV (an acceleration step accelerates the gas cluster ions through a potential of 30kV; paragraph [0093]).
As per claim 8, Kirkpatrick further discloses wherein the gas cluster ions further comprise oxygen (the gas cluster ions include oxygen; paragraphs [0087] & [0109]). 

As per claim 10, Kirkpatrick discloses the method of claim 8, Kirkpatrick further discloses wherein shallow modified layer is an amorphized layer or an oxidized layer (the shallow modified layer is formed into an amorphous region 1044 (amorphized layer); figure 15C, paragraph [0112]).
With regards to claims 11-14, Kirkpatrick discloses above and further discloses wherein the shallow modified layer has a thickness of from about 1 nanometer to about 3 nanometers (the shallow modified layer has a thickness of 3.0 nm; figure 15C); and aforesaid oxidized layer reads on the claimed stable oxide layer as to the instant claim 12.
With regards to claims 15-18, Kirkpatrick already discloses above with regards to the claims 1-6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,004,692 in view of Kirkpatrick (US 2012/0045615). 
The difference between the instant invention and the US patent ‘692 is that the instant invention does not claim the step of  “terminating the irradiation treatment and then chemically etching the surface including the irradiated surface portion and adjacent surface area having the shallow modified layer after stopping the irradiating with the accelerated neutral beam, to preferentially remove material in the shallow modified layer on the surface, with a higher etch rate than for unmodified surface portions; wherein the etching stops at the unmodified substrate, the internal floor serving as an etch stop”.
However, Kirkpatrick teaches the step of etching the surface having the shallow modified layer to preferentially remove material in the shallow modified layer on the surface (etching the surface having the shallow modified layer which then removes the shallow modified layer on the surface; paragraphs [0023] & [0034]) and wherein the etching stops at the unmodified substrate beneath (wherein the shallow modified layer portion is etched and thus, the etching stops at the unmodified semiconductor beneath; paragraphs [0023] & [0034]) and aforesaid teachings would obviously teaches that the irradiated portion have higher etch rate than that of the unmodified surface portion as taught by Kirkpatrick.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713